Citation Nr: 1144687	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-27 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and K.M.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran disagreed and perfected an appeal.  In a June 2010 decision, the Board remanded the Veteran's claim for scheduling of a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Veteran, his spouse and his representative presented testimony in support of the Veteran's claim at a videoconference hearing before the undersigned VLJ.  A transcript of that hearing has been included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The Veteran seeks service connection for bilateral hearing loss.  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In this case, the evidence appears to satisfy the 38 C.F.R. § 3.385 criteria for hearing loss and, subsequently, it appears that Shedden element (1) has been satisfied.  In addition, the Veteran has testified that he was exposed to noise during service.  Specifically, the Veteran testified that he served as a radio intercept operator and used a radio receiver to detect and transpose Morse code radio messages.  The Veteran testified that depending on radio conditions, the noise level coming through the headphones he used could be substantial.  See September 2011 hearing transcript at pages 3 and 4.  With regard to Shedden element (3), the record includes a private opinion indicating that current hearing loss is more likely than not due to noise exposure in service, however, the physician did not explain the rationale for the opinion.  The record also includes the opinion of a July 2010 VA audiology examiner who opined that it was less likely as not that the Veteran's current bilateral hearing loss was incurred during his active duty service.  

The Board finds, however, that the examiner's opinion fails to address evidence that may support the Veteran's claim.  In essence, the examiner determined that because the Veteran's hearing tested as normal upon entrance into and separation from active duty, it was less likely as not that his hearing loss was associated with exposure to noise during active duty service.  The examiner did not reconcile the opinion with the Veteran's military occupational specialty and the statements of the Veteran, his wife and mother-in-law that the Veteran complained of ear problems immediately after his discharge from active duty.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the examination report should have been returned to the examiner as insufficient.  

Moreover, the Board notes that the Court of Appeals for Veterans Claims (Court) held that even if a Veteran does not manifest hearing loss during service, he is not precluded from proving that his current hearing loss is related to his active duty service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of an examiner's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this case, the Board finds that the examiner did not sufficiently address the medical evidence to allow for adjudication of the Veteran's claim.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  For those reasons, the Board remands the claim for another examiner to review the record evidence and provide a new etiological opinion that discusses the evidence and provides a rationale for the opinion.

The Board also remands the Veteran's claim for RO consideration of newly submitted evidence.  The Board received the Veteran's submission of an October 2011 letter from Dr. T.T., M.D., who provided an opinion regarding the etiology of the Veteran's bilateral hearing loss.  The Veteran did not, however, provide a waiver for the Board to consider the letter without the agency of original jurisdiction (AOJ) first considering it.  See 38 C.F.R. § 1304(c) (2011) [requiring a waiver of the Veteran's right to have the AOJ first consider evidence submitted to the Board].  For that reason, the Board remands the claim for AOJ consideration of Dr. T.T.'s October 2011 letter in a new adjudication of the Veteran's claim.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from December 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA medical records from December 2008 that pertain to the Veteran.  If there are no additional records, document the Veteran's VA claims folder accordingly.  

2.  The Veteran should be scheduled for a VA audiological examination with regard to his claim for service connection for hearing loss.   The examiner should provide an opinion regarding whether the Veteran's current bilateral hearing loss was at least as likely as not (a probability of 50 percent or greater) incurred in active duty service, to include as a result of exposure to excessive noise therein as a Morse Intercept Operator.  The examiner should reconcile any opinion with the service treatment records, the Veteran's MOS as a Morse Intercept Operator, and the statements provided by the Veteran, his spouse, and mother-in-law.  The examiner shall provide a rationale for any opinion reached and clearly state the reasons for findings made.

3. Ensure that the above steps have been accomplished and that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


